Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2019, 05/22/2020 and 10/06/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to  Remarks

The following is a non-final office action in response to applicant’s request for continued examination filed on 01/06/2021 for response of the office action mailed on 10/06/2020. The claims 1, 8 and 14 are amended. No claim has not been cancelled. No new claim has been added. Therefore, claims 1-20 are pending and addressed below.
Response to Arguments
Applicant’s arguments filed on 01/06/2021 with respect to claims 1, 8 and 14 have been considered but are moot because the arguments relate solely to newly added limitations addressed in instant Office action with newly identified prior art, thus rendering the Applicant’s arguments moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 8, 10, 11, 14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elhaddad (US 20180191471, henceforth “Elhaddad”) and in view of Sarangapani et al. (US 20180091603, henceforth “Sarangapani”) and further in view of  Chadha (US 20180278514, henceforth “Chadha”).
Examiner’s note: in what follows, references are drawn to Elhaddad unless otherwise mentioned.
Regarding claim 1, Elhaddad teaches a method for tracing traffic through a network (FIG. 2 illustrates a data flow 200 for a diagnostic packet through a network, see [0028].) comprising: 
 (FIG. 3 illustrates a diagnostic packet with a type field 310. The type field 310 includes an identifier or type of the network protocol or technology being used, see [0033]. The type field 310 indicates the type of the diagnostic packet. The diagnostic packet is equivalent to a customized packet. The missing/crossed out limitations will be discussed in view of Sarangapani.); 
adding, to a packet received by the first network element, a tracing header to generate a modified packet (FIG. 6 is a flowchart illustrating a process 600. In act 606, a diagnostic encapsulation header is added to the received data packet to obtain a diagnostic packet. The diagnostic encapsulation header includes a network address of target endpoint of the diagnostic packet, and also an indicator that the data packet is a diagnostic packet, see [0098]. The diagnostic encapsulation header is equivalent to a tracing header.), wherein the tracing header comprises a unique identifier and is customized to the determined packet type and (FIG. 3 illustrates a diagnostic packet with a type field 310, see [0033]. Each diagnostic packet has a globally unique id (GUID) that allows the diagnostic packets to be distinguished from one another. This identifier is included as part of the diagnostic packet, see [0018]. FIG. 6  in act 606, the diagnostic packet is transmitted to a next element in a path to the target endpoint specified by the diagnostic packet, see [0099]. The missing/crossed out limitations will be discussed in view of Chadha.); 
based on the unique identifier, identifying the second network element by tracing the modified packet as it is forwarded to the second network element (Each diagnostic packet has a globally unique id (GUID) which is used to collect trace information from the various network elements, see [0018]. FIG. 3 illustrates a diagnostic packet which also includes a target address field 308, see [0033]. FIG. 6 in act 608, the diagnostic packet is transmitted to a next network element specified by the diagnostic packet, see [0099]. So, based on the unique identifier, the second network element is identified by tracing the modified packet as it is forwarded to the second network element.); 
collecting forwarding information from the second network element that is associated with the modified packet (FIG. 4 illustrates a trace information collection system 400, see [0054]. Each tracing module 402 includes a communication module 408 and a monitoring module 410. The monitoring module 410 monitors the diagnostic packets at the underlay network element. It also collects various trace information associated with the diagnostic packet, see [0055]. FIG. 3 illustrates a diagnostic packet which also includes a source address field 306 and target address field 308, see [0033].The trace information includes forwarding information.), wherein the unique identifier is associated with the forwarding information (FIG. 3 shows a diagnostic packet 312 encapsulated with a diagnostic encapsulation header 314. The diagnostic encapsulation header field 314 includes a header data field 316, a source address field 318, and a target address field 320. The target address field 308 includes the network address of the target endpoint. The header data field 316 includes an identifier that serves as an indication that the diagnostic packet 312 is a diagnostic packet. The identifier can be a flag, label, key, a globally unique id (GUID), and so forth, see [0034]. The unique identifier (GUID) is associated with the forwarding information.); and 
sending the unique identifier and the forwarding information to a controller in order to diagnose a packet forwarding issue (FIG. 4 shows the trace analysis module 422 which is part of the tracing service module 402, see [0056]. The trace information includes a globally unique id (GUID) of the diagnostic packet, an identifier of the network address of the diagnostic packet, an identifier of the target address etc., see [0057]. The communication module 408 communicates the trace information collected by the monitoring module 410 to the tracing service 402, see [0055]. The trace analysis module 422 is equivalent to a controller. The tracing information includes the unique identifier (GUID) and the forwarding information in order to diagnose a packet forwarding issue.), wherein the packet forwarding issue is diagnosed based on the forwarding information and the unique identifier of the modified packet as the modified packet is sent to the second network element (The trace analysis module 422 uses the trace information to identify paths that the diagnostic packets took through the underlay network. The paths are identified using tracing information. The tracing information includes a globally unique id (GUID) of the diagnostic packet, an identifier of the network element, and a timestamp indicating a date and time the diagnostic packet was received by the network element, see [0057]. The packet forwarding issue is diagnosed based on these information as the diagnostic packet is sent to the next network elements, see [0060].).
As noted above, Elhaddad is silent about the aforementioned missing/crossed limitations of: (1) determining, based on a negotiation between a first network element and a second network element, a customized packet type supported by the second network element, (2) the tracing header is negotiable by dynamically transformable into a plurality of different negotiable packet formats for the packet as the packet is forwarded to a plurality of additional network elements including the second network element in a forwarding path of the packet. However, Sarangapani discloses the missing/crossed limitations comprising: (1) determining, based on a negotiation between a first network element and a second network element, a customized packet type supported by the second network element (FIGS. 6A-6B shows the formats of TWAMP test packets for a SID-based TWAMP data session between a TWAMP session sender and a TWAMP session reflector, see [0106]. A SID is determined to each data session during negotiation between the endpoints as a unique number to identify the data session supported by the TWAMP session reflector, and each TWAMP test packet carries the SID assigned to the data session of the TWAMP test packet, see [0107]. FIG. 2 shows the end points which are the first network device 28 and the second network device 30. The TWAMP test packet is equivalent to a customized packet which is supported by the second network device 30.).  
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Elhaddad’s method by adding the teachings of Sarangapani in order to make a more effective method by enabling TWAMP to be used in environments with high-scale data session, see (Sarangapani, [0043].).
Chadha discloses the missing/crossed limitations comprising: (2) the tracing header is negotiable by dynamically transformable into a plurality of different negotiable packet formats for the packet as the packet is forwarded to a plurality of additional network elements including the second network element in a forwarding path of the packet (FIG. 1 is a block diagram illustrating a network system in which intermediate network devices have been enhanced so as to enable a software utility, such as traceroute, to trace and report on connectivity information from a source destination to a destination device, even when one or more of the intermediate network device utilize multiple, active links when forwarding packets of the utility toward the destination. The network 8 may be an Internet Protocol (IP) network in which routers 18 use IP forwarding for transporting network packets. In other instances, network 8 may be a label switching network in which network devices such as routers 18, often referred to as Label Switching Routers or LSRs, use Multi-Protocol Label Switching (MPLS) signaling protocols to establish Label Switched Paths (LSPs) for transporting the network packets received from source devices 12. In another embodiment, the network 8 may comprise any number of interconnected networks, either public or private, in which the various networks interconnect to form various virtual networks, see [0019]-[0022]. FIG. 2 is a block diagram illustrating of a router. Routing engine 34 provides an operating environment for various protocols 44 that execute at different layers of a network stack. Routing engine 34 also include various messaging protocols, including Internet Control Message Protocol (ICMP), User Datagram Protocol (UDP), Internet Control Message Protocol (ICMPv6) for the Internet Protocol Version 6 (IPv6) etc. Routing engine 34 also include a traceroute module 42.The  traceroute module 42 modifies a payload of the received traceroute packet to include a network address of router 18 and/or a session identifier to associate with a corresponding path for which the traceroute packet was forwarded to router 18, see [0062]-[0072]. FIG. 4 is a block diagram illustrating a format of a traceroute packet 400 for use in tracing multiple paths of a network device. FIG. 5 is a block diagram illustrating a format of a response 500 for use in tracing multiple paths of a network device, see [0078]-[0083]. FIG. 6 is a flowchart illustrating an operation of network system. FIG. 6 is explained with reference to source network device 12 of FIGS. 1 and 3, and routers 18A-18C of FIGS. 1 and 2. Source network device 12 configures a traceroute packet including an identifier associated with one or more paths from source network device 12 to destination network device and a TTL value (602). An intermediate network device, e.g., router 18A, receives the traceroute packet (606). Prior to forwarding the traceroute packet, router 18A determines a number of paths of router 18A that may reach the destination (608). In one embodiment, router 18A may configure an indicator that includes the number of the paths for router 18A. In another embodiment, router 18A may include an indicator representing the number of paths to routers 18B and 18C. The indicator further includes one or more network addresses of next-hop devices on the paths, such as network addresses of routers 18B and 18C. Router 18A modifies a payload of the traceroute packet to include a respective identifier associated with a corresponding path of router 18A (614)  and sends the respective modified traceroute packets to their corresponding paths to target routers 18B and 18C (616), see [0084]-[0093]. So, the format of the traceroute packet is negotiable by being dynamically transformable into a plurality of different negotiable packet formats for the packet as the packet is forwarded to a plurality of additional network elements including the second network element in a forwarding path of the packet.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Elhaddad’s method by adding the teachings of Chadha in order to make a more effective method by enhancing the traceroute packets to provide complete visibility of multiple paths of a network device, see (Chadha, [0031].).
Regarding claim 8, Elhaddad teaches a first network element (FIG. 7 item 702) comprising: 
a memory for maintaining forwarding information concerning packets forwarded to a second network element (FIG. 7, the computer-readable media 706 includes memory 712. It stores computer readable instructions, data structures, program modules, logic elements/circuits, or other data, see [0118]. The memory 712 maintains forwarding information concerning packets forwarded to a second network element.); 
a communications interface for receiving a packet directed to the first network element (FIG. 7, one or more I/O Interfaces 708 are communicatively coupled to one to another, see [0111]. The /O Interface 708 receives a packet directed to the first network element.); and
 a processor for executing instructions stored in memory, wherein execution of the instructions by the processor executes (One or more computing devices 702 and/or processing systems 704 executes instructions and/or functions stores in memory to implement techniques, see [0121].): 
a header service (FIG. 6 item 600) to: 
(FIG. 3 illustrates a diagnostic packet with a type field 310. The type field 310 includes an identifier or type of the network protocol or technology being used, see [0033]. The type field 310 indicates the type of the diagnostic packet. The diagnostic packet is equivalent to a customized packet. The missing/crossed out limitations will be discussed in view of Sarangapani.); 
add, to a packet received by the first network element, a tracing header to generate a modified packet (FIG. 6 act 606, a diagnostic encapsulation header is added to the data packet to obtain a diagnostic packet. The diagnostic encapsulation header includes a network address of target endpoint of the diagnostic packet, and also an indicator that the diagnostic packet is a diagnostic packet, see [0098]. The diagnostic encapsulation header is equivalent to a tracing header.), wherein the tracing header comprises a unique identifier and is customized to the determined packet type and (FIG. 3 illustrates a diagnostic packet with a type field 310, see [0033]. Each diagnostic packet has a globally unique id (GUID) that allows the diagnostic packets to be distinguished from one another. This identifier is included as part of the diagnostic packet, see [0018]. FIG. 6  in act 606, the diagnostic packet is transmitted to a next element in a path to the target endpoint specified by the diagnostic packet, see [0099]. The missing/crossed out limitations will be discussed in view of Chadha.); and 
a tracing service (FIG. 4 item 400) to: 
based on the unique identifier, identify the second network element by tracing the modified packet as it is forwarded to the second network element (Each diagnostic packet has a globally unique id (GUID) which is used to collect trace information from the various network elements, see [0018]. FIG. 3 illustrates a diagnostic packet which also includes a target address field 308, see [0033]. FIG. 6 act 608, the diagnostic packet is transmitted to a next network element specified by the diagnostic packet.); 
collect forwarding information from the second network element that is associated with the modified packet (FIG. 4 illustrates a trace information collection system 400, see [0054]. Each tracing module 402 includes a communication module 408 and a monitoring module 410. The monitoring module 410 monitors the diagnostic packets at the underlay network element. It also collects various trace information associated with the diagnostic packet, see [0055]. The tracing information includes forwarding information.), wherein the unique identifier is associated with the forwarding information (FIG. 3 shows a diagnostic packet 312 encapsulated with a diagnostic encapsulation header 314. The diagnostic encapsulation header field 314 includes a header data field 316, a source address field 318, and a target address field 320. The target address field 308 includes the network address of the target endpoint. The header data field 316 includes an identifier that serves as an indication that the diagnostic packet 312 is a diagnostic packet. The identifier can be a flag, label, key, a globally unique id (GUID), and so forth, see [0034]. The unique identifier (GUID) is associated with the forwarding information.); and 
send, to a controller, the unique identifier and the forwarding information in order to diagnose a packet forwarding issue of the modified packet (FIG. 4 shows the trace analysis module 422 which is part of the tracing service module 402, see [0056]. The trace information includes a globally unique id (GUID) of the diagnostic packet, an identifier of the network address of the diagnostic packet, an identifier of the target address etc., see [0057]. The communication module 408 communicates the trace information collected by the monitoring module 410 to the tracing service 402, see [0055]. The trace analysis module 422 is equivalent to a controller. The tracing information includes the unique identifier (GUID) and the forwarding information in order to diagnose a packet forwarding issue.).  
As noted above, Elhaddad is silent about the aforementioned missing/crossed limitations of: (1) determine, based on a negotiation between the first network element and the second network element, a customized packet type supported by the second network element, (2) the tracing header is negotiable by being  dynamically transformable into a plurality of different negotiable packet formats for the packet as the packet is forwarded to a plurality of additional network elements including the second network element in a forwarding path of the packet. However, Sarangapani discloses the missing/crossed limitations comprising: (1) determine, based on a negotiation between the first network element and the second network element, a customized packet type supported by the second network element (FIGS. 6A-6B shows the formats of TWAMP test packets for a SID-based TWAMP data session between a TWAMP session sender and a TWAMP session reflector, see [0106]. A SID is determined to each data session during negotiation between the endpoints as a unique number to identify the data session supported by the TWAMP session reflector, and each TWAMP test packet carries the SID assigned to the data session of the TWAMP test packet, see [0107]. FIG. 2 shows the end points which are the first network device 28 and the second network device 30. The TWAMP test packet is equivalent to a customized packet which is supported by the second network device 30.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Elhaddad’s apparatus by adding the teachings of Sarangapani in order to make a more effective apparatus by enabling TWAMP to be used in environments with high-scale data session, see (Sarangapani, [0043].).
Chadha discloses the missing/crossed limitations comprising: (2) the tracing header is negotiable by being  dynamically transformable into a plurality of different negotiable packet formats for the packet as the packet is forwarded to a plurality of additional network elements including the second network element in a forwarding path of the packet (FIG. 1 is a block diagram illustrating a network system in which intermediate network devices have been enhanced so as to enable a software utility, such as traceroute, to trace and report on connectivity information from a source destination to a destination device, even when one or more of the intermediate network device utilize multiple, active links when forwarding packets of the utility toward the destination. The network 8 may be an Internet Protocol (IP) network in which routers 18 use IP forwarding for transporting network packets. In other instances, network 8 may be a label switching network in which network devices such as routers 18, often referred to as Label Switching Routers or LSRs, use Multi-Protocol Label Switching (MPLS) signaling protocols to establish Label Switched Paths (LSPs) for transporting the network packets received from source devices 12. In another embodiment, the network 8 may comprise any number of interconnected networks, either public or private, in which the various networks interconnect to form various virtual networks, see [0019]-[0022]. FIG. 2 is a block diagram illustrating of a router. Routing engine 34 provides an operating environment for various protocols 44 that execute at different layers of a network stack. Routing engine 34 also include various messaging protocols, including Internet Control Message Protocol (ICMP), User Datagram Protocol (UDP), Internet Control Message Protocol (ICMPv6) for the Internet Protocol Version 6 (IPv6) etc., Routing engine 34 also include a traceroute module 42.The  traceroute module 42 modifies a payload of the received traceroute packet to include a network address of router 18 and/or a session identifier to associate with a corresponding path for which the traceroute packet was forwarded to router 18, see [0062]-[0072]. FIG. 4 is a block diagram illustrating a format of a traceroute packet 400 for use in tracing multiple paths of a network device. FIG. 5 is a block diagram illustrating an example format of a response 500 for use in tracing multiple paths of a network device, see [0078]-[0083]. FIG. 6 is a flowchart illustrating an operation of network system. FIG. 6 is explained with reference to source network device 12 of FIGS. 1 and 3, and routers 18A-18C of FIGS. 1 and 2. Source network device 12 configures a traceroute packet including an identifier associated with one or more paths from source network device 12 to destination network device and a TTL value (602). An intermediate network device, e.g., router 18A, receives the traceroute packet (606). Prior to forwarding the traceroute packet, router 18A determines a number of paths of router 18A that may reach the destination (608). In one embodiment, router 18A may configure an indicator that includes the number of the paths for router 18A. In another embodiment, router 18A may include an indicator representing the number of paths to routers 18B and 18C. The indicator further includes one or more network addresses of next-hop devices on the paths, such as network addresses of routers 18B and 18C. Router 18A modifies a payload of the traceroute packet to include a respective identifier associated with a corresponding path of router 18A (614)  and sends the respective modified traceroute packets to their corresponding paths to target routers 18B and 18C (616), see [0084]-[0093]. So, the format of the traceroute packet is negotiable by being dynamically transformable into a plurality of different negotiable packet formats for the packet as the packet is forwarded to a plurality of additional network elements including the second network element in a forwarding path of the packet.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Elhaddad’s apparatus by adding the teachings of Chadha in order to make a more effective apparatus by enhancing the traceroute packets to provide complete visibility of multiple paths of a network device, see (Chadha, [0031].).
Regarding claim 14, Elhaddad teaches a non-transitory computer-readable medium comprising instructions stored thereon, the instructions executable by one or more processors of a computing system to cause the computing system to (FIG. 7, the computer-readable media 706 store instructions, modules, programmable device logic etc., see [0120]. The instructions and/or functions may be executable/operable by one or more computing devices 702 and/or processing systems 704 to implement techniques, see [0121].): 
(FIG. 3 illustrates a diagnostic packet with a type field 310. The type field 310 includes an identifier or type of the network protocol or technology being used, see [0033]. The type field 310 indicates the type of the diagnostic packet. The diagnostic packet is equivalent to a customized packet. The missing/crossed out limitations will be discussed in view of Sarangapani.); 
add, to a packet received by the first network element, a tracing header to generate a modified packet (FIG. 6 act 606, a diagnostic encapsulation header is added to the data packet to obtain a diagnostic packet. The diagnostic encapsulation header includes a network address of target endpoint of the diagnostic packet, and also an indicator that the diagnostic packet is a diagnostic packet, see [0098]. The diagnostic encapsulation header is equivalent to a tracing header.), wherein the tracing header comprises a unique identifier and is customized to the determined packet type and (FIG. 3 illustrates a diagnostic packet with a type field 310, see [0033]. Each diagnostic packet has a globally unique id (GUID) that allows the diagnostic packets to be distinguished from one another. This identifier is included as part of the diagnostic packet, see [0018]. FIG. 6  in act 606, the diagnostic packet is transmitted to a next element in a path to the target endpoint specified by the diagnostic packet, see [0099]. The missing/crossed out limitations will be discussed in view of Chadha.); 
based on the unique identifier, identify the second network element by tracing the modified packet as it is forwarded to the second network element (Each diagnostic packet has a globally unique id (GUID) which is used to collect trace information from the various network elements, see [0018]. FIG. 3 illustrates a diagnostic packet which also includes a target address field 308, see [0033]. FIG. 6 act 608, the diagnostic packet is transmitted to a next network element specified by the diagnostic packet.); 
collect forwarding information from the second network element that is associated with the modified packet (FIG. 4 illustrates a trace information collection system 400, see [0054]. Each tracing module 402 includes a communication module 408 and a monitoring module 410. The monitoring module 410 monitors the diagnostic packets at the underlay network element. It also collects various trace information associated with the diagnostic packet, see [0055]. The tracing information includes forwarding information.), wherein the unique identifier is associated with the forwarding information (FIG. 3 shows a diagnostic packet 312 encapsulated with a diagnostic encapsulation header 314. The diagnostic encapsulation header field 314 includes a header data field 316, a source address field 318, and a target address field 320. The target address field 308 includes the network address of the target endpoint. The header data field 316 includes an identifier that serves as an indication that the diagnostic packet 312 is a diagnostic packet. The identifier can be a flag, label, key, a globally unique id (GUID), and so forth, see [0034]. The unique identifier (GUID) is associated with the forwarding information.); and 
send the unique identifier and the forwarding information to a controller in order to diagnose a packet forwarding issue (FIG. 4 shows the trace analysis module 422 which is part of the tracing service module 402, see [0056]. The trace information includes a globally unique id (GUID) of the diagnostic packet, an identifier of the network address of the diagnostic packet, an identifier of the target address etc., see [0057]. The communication module 408 communicates the trace information collected by the monitoring module 410 to the tracing service 402, see [0055]. The trace analysis module 422 is equivalent to a controller. The tracing information includes the unique identifier (GUID) and the forwarding information in order to diagnose a packet forwarding issue), 
wherein the packet forwarding issue is diagnosed based on the forwarding information and the unique identifier of the modified packet as the modified packet is sent to the second network element (The trace analysis module 422 uses the trace information to identify paths that the diagnostic packets took through the underlay network. The paths are identified using tracing information. The tracing information includes a globally unique id (GUID) of the diagnostic packet, an identifier of the network element, and a timestamp indicating a date and time the diagnostic packet was received by the network element, see [0057]. The packet forwarding issue is diagnosed based on these information as the diagnostic packet is sent to the next network elements, see [0060].).
As noted above, Elhaddad is silent about the aforementioned missing/crossed limitations of: (1) determine, based on a negotiation between a first network element and a second network element, a customized packet type supported by the second network element, (2) the tracing header is negotiable by being dynamically transformable into a plurality of different negotiable packet formats for the packet as the packet is forwarded to a plurality of additional network elements including the second network element in a forwarding path of the packet. However, Sarangapani discloses the missing/crossed limitations comprising: (1) determine, based on a negotiation between a first network element and a second network element, a customized packet type supported by the second network element (FIGS. 6A-6B shows the formats of TWAMP test packets for a SID-based TWAMP data session between a TWAMP session sender and a TWAMP session reflector, see [0106]. A SID is determined to each data session during negotiation between the endpoints as a unique number to identify the data session supported by the TWAMP session reflector, and each TWAMP test packet carries the SID assigned to the data session of the TWAMP test packet, see [0107]. FIG. 2 shows the end points which are the first network device 28 and the second network device 30. The TWAMP test packet is equivalent to a customized packet which is supported by the second network device 30.).  
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Elhaddad’s device by adding the teachings of Sarangapani in order to make a more effective device by enabling TWAMP to be used in environments with high-scale data session, see (Sarangapani, [0043].).
Chadha discloses the missing/crossed limitations comprising: (2) the tracing header is negotiable by being dynamically transformable into a plurality of different negotiable packet formats for the packet as the packet is forwarded to a plurality of additional network elements including the second network element in a forwarding path of the packet (FIG. 1 is a block diagram illustrating a network system in which intermediate network devices have been enhanced so as to enable a software utility, such as traceroute, to trace and report on connectivity information from a source destination to a destination device, even when one or more of the intermediate network device utilize multiple, active links when forwarding packets of the utility toward the destination. The network 8 may be an Internet Protocol (IP) network in which routers 18 use IP forwarding for transporting network packets. In other instances, network 8 may be a label switching network in which network devices such as routers 18, often referred to as Label Switching Routers or LSRs, use Multi-Protocol Label Switching (MPLS) signaling protocols to establish Label Switched Paths (LSPs) for transporting the network packets received from source devices 12. In another embodiment, the network 8 may comprise any number of interconnected networks, either public or private, in which the various networks interconnect to form various virtual networks, see [0019]-[0022]. FIG. 2 is a block diagram illustrating of a router. Routing engine 34 provides an operating environment for various protocols 44 that execute at different layers of a network stack. Routing engine 34 also include various messaging protocols, including Internet Control Message Protocol (ICMP), User Datagram Protocol (UDP), Internet Control Message Protocol (ICMPv6) for the Internet Protocol Version 6 (IPv6) etc., Routing engine 34 also include a traceroute module 42.The  traceroute module 42 modifies a payload of the received traceroute packet to include a network address of router 18 and/or a session identifier to associate with a corresponding path for which the traceroute packet was forwarded to router 18, see [0062]-[0072]. FIG. 4 is a block diagram illustrating a format of a traceroute packet 400 for use in tracing multiple paths of a network device. FIG. 5 is a block diagram illustrating an example format of a response 500 for use in tracing multiple paths of a network device, see [0078]-[0083]. FIG. 6 is a flowchart illustrating an operation of network system. FIG. 6 is explained with reference to source network device 12 of FIGS. 1 and 3, and routers 18A-18C of FIGS. 1 and 2. Source network device 12 configures a traceroute packet including an identifier associated with one or more paths from source network device 12 to destination network device and a TTL value (602). An intermediate network device, e.g., router 18A, receives the traceroute packet (606). Prior to forwarding the traceroute packet, router 18A determines a number of paths of router 18A that may reach the destination (608). In one embodiment, router 18A may configure an indicator that includes the number of the paths for router 18A. In another embodiment, router 18A may include an indicator representing the number of paths to routers 18B and 18C. The indicator further includes one or more network addresses of next-hop devices on the paths, such as network addresses of routers 18B and 18C. Router 18A modifies a payload of the traceroute packet to include a respective identifier associated with a corresponding path of router 18A (614)  and sends the respective modified traceroute packets to their corresponding paths to target routers 18B and 18C (616), see [0084]-[0093]. So, the format of the traceroute packet is negotiable by dynamically transformable into a plurality of different negotiable packet formats for the packet as the packet is forwarded to a plurality of additional network elements including the second network element in a forwarding path of the packet.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Elhaddad’s device by adding the teachings of Chadha in order to make a more effective device by enhancing the traceroute packets to provide complete visibility of multiple paths of a network device, see (Chadha, [0031].).
Regarding claim 3, Elhaddad, Sarangapani and Chadha teach all the claim limitations of claim 1 above; and Elhaddad further teaches wherein the modified packet is customized to the packet type (FIG. 3 illustrates a diagnostic packet with a type field 310. The type field 310 includes an identifier or type of the network protocol or technology being used, see [0033]. The type field 310 indicates the type of the diagnostic packet. The missing/crossed out limitations will be discussed in view of Sarangapani.).
As noted above, Elhaddad is silent about the aforementioned missing/crossed limitations of: (1) wherein the modified packet is customized to the packet type supported by the second network element based on negotiating one or more network element capabilities. However, Sarangapani discloses the missing/crossed limitations comprising: (1) wherein the modified packet is customized to the packet type supported by the second network element based on negotiating one or more network element capabilities (FIGS. 6A-6B shows the formats of TWAMP test packets for a SID-based TWAMP data session between a TWAMP session sender and a TWAMP session reflector, see [0106]. A SID is determined to each data session during negotiation between the endpoints as a unique number to identify the data session supported by the TWAMP session reflector, and each TWAMP test packet carries the SID assigned to the data session of the TWAMP test packet, see [0107]. FIG. 2 shows the end points which are the first network device 28 and the second network device 30. The TWAMP test packet is equivalent to a customized packet which is supported by the second network device 30.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Elhaddad’s method by adding the teachings of Sarangapani in order to make a more effective method by enabling TWAMP to be used in environments with high-scale data session, see (Sarangapani, [0043].).
Regarding claim 10, Elhaddad, Sarangapani and Chadha teach all the claim limitations of claim 8 above; and Elhaddad further teaches wherein the modified packet is customized to the packet type (FIG. 3 illustrates a diagnostic data packet. The data packet 302 includes a type field 310. The type field 310 includes an identifier or type of the network protocol or technology being used, see [0033]. The missing/crossed out limitations will be discussed in view of Sarangapani.).
As noted above, Elhaddad is silent about the aforementioned missing/crossed limitations of: (1) wherein the modified packet is customized to the packet type supported by the second network element based on negotiating one or more network element capabilities. However, Sarangapani discloses the missing/crossed limitations comprising: (1) wherein the modified packet is customized to the packet type supported by the second network element based on negotiating one or more network element capabilities (FIGS. 6A-6B shows the formats of TWAMP test packets for a SID-based TWAMP data session between a TWAMP session sender and a TWAMP session reflector, see [0106]. A SID is determined to each data session during negotiation between the endpoints as a unique number to identify the data session supported by the TWAMP session reflector, and each TWAMP test packet carries the SID assigned to the data session of the TWAMP test packet, see [0107]. FIG. 2 shows the end points which are the first network device 28 and the second network device 30. The TWAMP test packet is equivalent to a customized packet which is supported by the second network device 30.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Elhaddad’s device by adding the teachings of Sarangapani in order to make a more effective device by enabling TWAMP to be used in environments with high-scale data session, see (Sarangapani, [0043].).
Regarding claim 16, Elhaddad, Sarangapani and Chadha teach all the claim limitations of claim 14 above; and Elhaddad further teaches wherein the modified packet is customized to the packet type (FIG. 3 illustrates a diagnostic data packet. The data packet 302 includes a type field 310. The type field 310 includes an identifier or type of the network protocol or technology being used, see [0033]. The missing/crossed out limitations will be discussed in view of Sarangapani.).
As noted above, Elhaddad is silent about the aforementioned missing/crossed limitations of: (1) wherein the modified packet is customized to the packet type supported by the second network element based on negotiating one or more network element capabilities. However, Sarangapani discloses the missing/crossed limitations comprising: (1) wherein the modified packet is customized to the packet type supported by the second network element based on negotiating one or more network element capabilities (FIGS. 6A-6B shows the formats of TWAMP test packets for a SID-based TWAMP data session between a TWAMP session sender and a TWAMP session reflector, see [0106]. A SID is determined to each data session during negotiation between the endpoints as a unique number to identify the data session supported by the TWAMP session reflector, and each TWAMP test packet carries the SID assigned to the data session of the TWAMP test packet, see [0107]. FIG. 2 shows the end points which are the first network device 28 and the second network device 30. The TWAMP test packet is equivalent to a customized packet which is supported by the second network device 30.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Elhaddad’s device by adding the teachings of Sarangapani in order to make a more effective device by enabling TWAMP to be used in environments with high-scale data session, see (Sarangapani, [0043].).
Regarding claim 7, Elhaddad, Sarangapani and Chadha teach all the claim limitations of claim 1 above; and Elhaddad further teaches further comprising:
based on a received request from the controller, transmitting to the controller from the first network element the collected forwarding information stored locally on the first network element (FIG. 4 illustrates a trace information collection system 400, see [0054]. Each tracing module 402 includes a communication module 408 and a monitoring module 410. The monitoring module 410 monitors the diagnostic packets and collects various trace information associated with the diagnostic packets. The monitoring module 410 stores the collected trace information locally, see [0055]. The communication module 408 communicates the trace information collected by the monitoring module 410 to the tracing service 402. The tracing service includes trace analysis module 422 which acts as a controller, see [0055]. The communication module 408 sends the collected information to the controller based on a received request from the controller.), 
wherein the controller consolidates the forwarding information with other forwarding information received from other network elements (The communication module 420 of the tracing service 402 receives the trace information from the tracing modules 402. The trace analysis module 422 analyzes the trace information received from the tracing modules 402, see [0056]. The trace analysis module 422 consolidates the received information before analysis.).
Regarding claim 20, Elhaddad, Sarangapani and Chadha teach all the claim limitations of claim 14 above; and Elhaddad further teaches the one or more processors (FIG. 7 item 704) further causing the computing system to: 
based on a received request from the controller, transmit to the controller the forwarding information that has been stored locally (FIG. 4 illustrates a trace information collection system 400, see [0054]. Each tracing module 402 includes a communication module 408 and a monitoring module 410. The monitoring module 410 monitors the diagnostic packets and collects various trace information associated with the diagnostic packets. The monitoring module 410 stores the collected trace information locally, see [0055]. The communication module 408 communicates the trace information collected by the monitoring module 410 to the tracing service 402. The tracing service includes trace analysis module 422 which acts as a controller, see [0055]. The communication module 408 sends the collected information to the controller based on a received request from the controller.). 
Regarding claim 4, Elhaddad, Sarangapani and Chadha teach all the claim limitations of claim 3 above; and Elhaddad further teaches wherein negotiating one or more network element capabilities comprises: 
(FIG. 3 illustrates a diagnostic packet with a type field 310. The type field 310 includes an identifier or type of the network protocol or technology being used by the second network, see [0033]. The type field 310 indicates whether the type of diagnostic packet is captured by the second network element. The missing/crossed out limitations will be discussed in view of Sarangapani.); 
determining whether the type of packet can add the tracing header (FIG. 6 act 602, a data packet is generated, see [0096]. At act 604, it is determined whether the data packet is to be part of a diagnostic packet, see [0097]-[0098]. The diagnostic encapsulation header is equivalent to the tracing header.); and 
 (The missing/crossed out limitations will be discussed in view of Sarangapani.).  
As noted above, Elhaddad is silent about the aforementioned missing/crossed limitations of: (1) determining a type of packet the second network element can capture, (2) determining a type of tracing data the second network element can produce. 
However, Sarangapani discloses the missing/crossed limitations comprising: (1) determining a type of packet the second network element can capture (FIGS. 6A-6B shows the formats of TWAMP test packets for a SID-based TWAMP data session between a TWAMP session sender and a TWAMP session reflector, see [0106]. A SID is determined to each data session during negotiation between the endpoints as a unique number to identify the data session supported by the TWAMP session reflector, and each TWAMP test packet carries the SID assigned to the data session of the TWAMP test packet, see [0107].), (2) determining a type of tracing data the second network element can produce (FIG. 8 step 188, TWAMP session reflector 40 sends the TWAMP test packets for data session 50 back to TWAMP session sender 34 with each of the TWAMP test packets including the SID of data session 50 and one or more metrics for data session 50. The metrics includes timestamps for sending or receiving a test packet, error estimates for sending or receiving the test packet, a sequence number for sending the test packet, a TTL value for the test packet, a keep alive PDU, and/or a count of serviced packets, bytes, or subscribers. These are tracing data, see [0121]. The TWAMP session reflector 40 is equivalent to the second network. Before sending the tracing data, it is determined that the type of tracing data the second network can produce.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Elhaddad’s method by adding the teachings of Sarangapani in order to make a more effective method by enabling TWAMP to be used in environments with high-scale data session, see (Sarangapani, [0043].).
Regarding claim 11, Elhaddad, Sarangapani and Chadha teach all the claim limitations of claim 10 above; and Elhaddad further teaches wherein negotiating one or more network element capabilities includes 
(FIG. 3 illustrates a diagnostic packet with a type field 310. The type field 310 includes an identifier or type of the network protocol or technology being used by the second network, see [0033]. The type field 310 indicates whether the type of diagnostic packet is captured by the second network element. The missing/crossed out limitations will be discussed in view of Sarangapani.), 
determining whether the type of packet can add the tracing header (FIG. 6 act 602, a data packet is generated, see [0096]. At act 604, it is determined whether the data packet is to be part of a diagnostic packet, see [0097]-[0098]. The diagnostic encapsulation header is equivalent to the tracing header.), and
(The missing/crossed out limitations will be discussed in view of Sarangapani.).  
As noted above, Elhaddad is silent about the aforementioned missing/crossed limitations of: (1) determining a type of packet the second network element can capture, (2) determining a type of tracing data the second network element can produce. 
However, Sarangapani discloses the missing/crossed limitations comprising: (1) determining a type of packet the second network element can capture (FIGS. 6A-6B shows the formats of TWAMP test packets for a SID-based TWAMP data session between a TWAMP session sender and a TWAMP session reflector, see [0106]. A SID is determined to each data session during negotiation between the endpoints as a unique number to identify the data session supported by the TWAMP session reflector, and each TWAMP test packet carries the SID assigned to the data session of the TWAMP test packet, see [0107].), (2) determining a type of tracing data the second network element can produce (FIG. 8 step 188, TWAMP session reflector 40 sends the TWAMP test packets for data session 50 back to TWAMP session sender 34 with each of the TWAMP test packets including the SID of data session 50 and one or more metrics for data session 50. The metrics includes timestamps for sending or receiving a test packet, error estimates for sending or receiving the test packet, a sequence number for sending the test packet, a TTL value for the test packet, a keep alive PDU, and/or a count of serviced packets, bytes, or subscribers. These are tracing data, see [0121]. The TWAMP session reflector 40 is equivalent to the second network. Before sending the tracing data, it is determined that the type of tracing data the second network can produce.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Elhaddad’s device by adding the teachings of Sarangapani in order to make a more effective device by enabling TWAMP to be used in environments with high-scale data session, see (Sarangapani, [0043].).
Regarding claim 17, Elhaddad, Sarangapani and Chadha teach all the claim limitations of claim 16 above; and Elhaddad further teaches wherein negotiating one or more network element capabilities further includes 
(FIG. 3 illustrates a diagnostic packet with a type field 310. The type field 310 includes an identifier or type of the network protocol or technology being used by the second network, see [0033]. The type field 310 indicates whether the type of diagnostic packet is captured by the second network element. The missing/crossed out limitations will be discussed in view of Sarangapani.), 
determining whether the type of packet can add the tracing header (FIG. 6 act 602, a data packet is generated, see [0096]. At act 604, it is determined whether the data packet is to be part of a diagnostic packet, see [0097]-[0098]. The diagnostic encapsulation header is equivalent to the tracing header.), and 
(The missing/crossed out limitations will be discussed in view of Sarangapani.).  
As noted above, Elhaddad is silent about the aforementioned missing/crossed limitations of: (1) determining a type of packet the second network element can capture, (2) determining a type of tracing data the second network element can produce. 
However, Sarangapani discloses the missing/crossed limitations comprising: (1) determining a type of packet the second network element can capture (FIGS. 6A-6B shows the formats of TWAMP test packets for a SID-based TWAMP data session between a TWAMP session sender and a TWAMP session reflector, see [0106]. A SID is determined to each data session during negotiation between the endpoints as a unique number to identify the data session supported by the TWAMP session reflector, and each TWAMP test packet carries the SID assigned to the data session of the TWAMP test packet, see [0107].), (2) determining a type of tracing data the second network element can produce (FIG. 8 step 188, TWAMP session reflector 40 sends the TWAMP test packets for data session 50 back to TWAMP session sender 34 with each of the TWAMP test packets including the SID of data session 50 and one or more metrics for data session 50. The metrics includes timestamps for sending or receiving a test packet, error estimates for sending or receiving the test packet, a sequence number for sending the test packet, a TTL value for the test packet, a keep alive PDU, and/or a count of serviced packets, bytes, or subscribers. These are tracing data, see [0121]. The TWAMP session reflector 40 is equivalent to the second network. Before sending the tracing data, it is determined that the type of tracing data the second network can produce.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Elhaddad’s device by adding the teachings of Sarangapani in order to make a more effective device by enabling TWAMP to be used in environments with high-scale data session, see (Sarangapani, [0043].).
Claims 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Elhaddad (US 20180191471, henceforth “Elhaddad”) in view of Sarangapani et al. (US 20180091603, henceforth “Sarangapani”), Chadha (US 20180278514, henceforth “Chadha”) and further in view of Nakil et al. (US 20150244617, henceforth “Nakil”)
Regarding claim 2, Elhaddad, Sarangapani and Chadha teach all the claim limitations of claim 1 above; and Elhaddad further teaches the method further comprising: 
 (The missing/crossed out limitations will be discussed in view of Nakil.); and 
(FIG. 5 act 502, a diagnostic packet is received. Act 504, the received data packet is encapsulated by a first diagnostic encapsulation header, see [0092]. The first diagnostic encapsulation header is equivalent to a tracing header. The missing/crossed out limitations will be discussed in view of Nakil.).
As noted above, Elhaddad is silent about the aforementioned missing/crossed limitations of: (1) receiving a query, (2) based on the query, configuring, by the first network element, the first network element to add the tracing header in response to receiving the packet. However, Nakil discloses the missing/crossed limitations comprising: (1) receiving a query (FIG. 27 is a flowchart depicting a query translation process, see [0426]. In step 4182, the translator receives a query, see [0427].), (2) based on the query, configuring, by the first network element, the first network element to add the tracing header in response to receiving the packet (In step 4184, the translator adds a namespace based on the query, see [0427].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Elhaddad’s method by adding the teachings of Nakil in order to make a more effective method by reducing communication or interoperability issues, see (Nakil, [0077].).
Regarding claim 9, Elhaddad, Sarangapani and Chadha teach all the claim limitations of claim 8 above; and Elhaddad further teaches wherein execution of the instructions by the processor executes a configuration service (One or more computing devices 702 and/or processing systems 704 executes instructions and/or functions stores in memory to implement techniques, see [0121].) that, (FIG. 5 act 502, a diagnostic packet is received. Act 504, the received data packet is encapsulated by a first diagnostic encapsulation header, see [0092]. The first diagnostic encapsulation header is equivalent to a tracing header. The missing/crossed out limitations will be discussed in view of Nakil.).
As noted above, Elhaddad is silent about the aforementioned missing/crossed limitations of: (1) based on receiving a query from the controller. However, Nakil discloses the missing/crossed limitations comprising: (1) based on receiving a query from the controller (FIG. 27 is a flowchart depicting a query translation process, see [0426]. In step 4182, the translator receives a query, see [0427].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Elhaddad’s device by adding the teachings of Nakil in order to make a more effective device by reducing communication or interoperability issues, see (Nakil, [0077].).
Regarding claim 15, Elhaddad, Sarangapani and Chadha teach all the claim limitations of claim 14 above; and Elhaddad further teaches the one or more processors (FIG. 7 item 704) further causing the computing system to: 
(The missing/crossed out limitations will be discussed in view of Nakil.); and 
(FIG. 5 act 502, a diagnostic packet is received. Act 504, the received data packet is encapsulated by a first diagnostic encapsulation header, see [0092]. The first diagnostic encapsulation header is equivalent to a tracing header. The missing/crossed out limitations will be discussed in view of Nakil.).
As noted above, Elhaddad is silent about the aforementioned missing/crossed limitations of: (1) receive a query from the controller, (2) based on the query, configuring, by the first network element, the first network element to add the tracing header in response to receiving the packet. However, Nakil discloses the missing/crossed limitations comprising: (1) receive a query from the controller (FIG. 27 is a flowchart depicting a query translation process, see [0426]. In step 4182, the translator receives a query from the conroller, see [0427].), (2) based on the query, configure, by the first network element, the first network element to add the tracing header in response to receiving the packet (In step 4184, the translator adds a namespace based on the query, see [0427].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Elhaddad’s device by adding the teachings of Nakil in order to make a more effective device by reducing communication or interoperability issues, see (Nakil, [0077].).
Claims 5, 6, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Elhaddad (US 20180191471, henceforth “Elhaddad”) in view of Sarangapani et al. (US 20180091603, henceforth “Sarangapani”), Chadha (US 20180278514, henceforth “Chadha”)  and further in view of Ottamalika (US 20070189178, henceforth “Ottamalika”).
Regarding claim 5, Elhaddad, Sarangapani and Chadha teach all the claim limitations of claim 1 above; and Elhaddad further teaches wherein the packet received by the first network element (FIG. 5 act 502, a diagnostic packet is received, see [0091]. The missing/crossed out limitations will be discussed in view of Ottamalika.), and  
wherein (The missing/crossed out limitations will be discussed in view of Ottamalika.).
As noted above, Elhaddad is silent about the aforementioned missing/crossed limitations of: (1) the packet received by the first network element is a simulated packet (2) the tracing is of a passive traffic flow. However, Ottamalika discloses the missing/crossed limitations comprising: (1) the packet received by the first network element is a simulated packet (FIG. 4 illustrates a flowchart 400 of a method for determining the operations performed on packets, see [0034]. At block 406, a simulated packet is inputted into a network device, see [0037].), (2) the tracing is of a passive traffic flow (FIG. 4 at block 410, the path taken by the simulated packet is traced, see [0039]. This tracing is of a passive traffic flow.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Elhaddad’s method by adding the teachings of Ottamalika in order to make a more effective method by allowing a more time effective debugging, troubleshooting, or verification of configuration rules., see (Ottamalika, [0033].).
Regarding claim 6, Elhaddad, Sarangapani, Chadha and Ottamalika teach all the claim limitations of claim 5 above; and Elhaddad further teaches wherein (The missing/crossed out limitations will be discussed in view of Ottamalika.).
As noted above, Elhaddad is silent about the aforementioned missing/crossed limitations of: (1) the simulated packet is based on a defined set of packet input parameters. However, Ottamalika discloses the missing/crossed limitations comprising: (1) the simulated packet is based on a defined set of packet input parameters (FIG. 4 at block 404, key attributes of a simulated packet are defined using a command line interface. Key attributes include ingress interface information, source Internet Protocol address, destination Internet Protocol address, protocol used, source port information, destination port information, and/or a hex dump of a non-simulated packet, see [0036]. The key attributes are equivalent to packet input parameters.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Elhaddad’s method by adding the teachings of Ottamalika in order to make a more effective method by allowing a more time effective debugging, troubleshooting, or verification of configuration rules., see (Ottamalika, [0033].).
Regarding claim 12, Elhaddad, Sarangapani and Chadha teach all the claim limitations of claim 8 above; and Elhaddad further teaches wherein the packet received is a (FIG. 5 act 502, a diagnostic packet is received, see [0091]. The missing/crossed out limitations will be discussed in view of Ottamalika.), and wherein (The missing/crossed out limitations will be discussed in view of Ottamalika.).
As noted above, Elhaddad is silent about the aforementioned missing/crossed limitations of: (1) wherein the packet received is a simulated packet (2) the tracing is of a passive traffic flow. However, Ottamalika discloses the missing/crossed limitations comprising: (1) wherein the packet received is a simulated packet (FIG. 4 illustrates a flowchart 400 of a method for determining the operations performed on packets, see [0034]. At block 406, a simulated packet is inputted into a network device, see [0037].), (2) the tracing is of a passive traffic flow (FIG. 4 at block 410, the path taken by the simulated packet is traced, see [0039]. This tracing is of a passive traffic flow.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Elhaddad’s device by adding the teachings of Ottamalika in order to make a more effective device by allowing a more time effective debugging, troubleshooting, or verification of configuration rules., see (Ottamalika, [0033].).
  Regarding claim 13, Elhaddad, Sarangapani, Chadha and Ottamalika teach all the claim limitations of claim 12 above; and Elhaddad further teaches wherein (The missing/crossed out limitations will be discussed in view of Ottamalika.).
As noted above, Elhaddad is silent about the aforementioned missing/crossed limitations of: (1) the simulated packet is based on a defined set of packet input parameters. However, Ottamalika discloses the missing/crossed limitations comprising: (1) the simulated packet is based on a defined set of packet input parameters (FIG. 4 at block 404, key attributes of a simulated packet are defined using a command line interface. Key attributes include ingress interface information, source Internet Protocol address, destination Internet Protocol address, protocol used, source port information, destination port information, and/or a hex dump of a non-simulated packet, see [0036]. The key attributes are equivalent to packet input parameters.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Elhaddad’s device by adding the teachings of Ottamalika in order to make a more effective device by allowing a more time effective debugging, troubleshooting, or verification of configuration rules., see (Ottamalika, [0033].).
Regarding claim 18, Elhaddad, Sarangapani and Chadha teach all the claim limitations of claim 14 above; and Elhaddad further teaches wherein the packet received is a (FIG. 5 act 502, a diagnostic packet is received, see [0091]. The missing/crossed out limitations will be discussed in view of Ottamalika.), and  
wherein (The missing/crossed out limitations will be discussed in view of Ottamalika.).
As noted above, Elhaddad is silent about the aforementioned missing/crossed limitations of: (1) the packet received is a simulated packet (2) the tracing is of a passive traffic flow. However, Ottamalika discloses the missing/crossed limitations comprising: (1) the packet received by the first network element is a simulated packet (FIG. 4 illustrates a flowchart 400 of a method for determining the operations performed on packets, see [0034]. At block 406, a simulated packet is inputted into a network device, see [0037].), (2) the tracing is of a passive traffic flow (FIG. 4 at block 410, the path taken by the simulated packet is traced, see [0039]. This tracing is of a passive traffic flow.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Elhaddad’s device by adding the teachings of Ottamalika in order to make a more effective device by allowing a more time effective debugging, troubleshooting, or verification of configuration rules., see (Ottamalika, [0033].).
 	Regarding claim 19, Elhaddad, Sarangapani, Chadha and Ottamalika teach all the claim limitations of claim 18 above; and Elhaddad further teaches wherein (The missing/crossed out limitations will be discussed in view of Ottamalika.).
As noted above, Elhaddad is silent about the aforementioned missing/crossed limitations of: (1) the simulated packet is based on a defined set of packet input parameters. However, Ottamalika discloses the missing/crossed limitations comprising: (1) the simulated packet is based on a defined set of packet input parameters (FIG. 4 at block 404, key attributes of a simulated packet are defined using a command line interface. Key attributes include ingress interface information, source Internet Protocol address, destination Internet Protocol address, protocol used, source port information, destination port information, and/or a hex dump of a non-simulated packet, see [0036]. The key attributes are equivalent to packet input parameters.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Elhaddad’s device by adding the teachings of Ottamalika in order to make a more effective device by allowing a more time effective debugging, troubleshooting, or verification of configuration rules., see (Ottamalika, [0033].).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411